UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6096


BRUCE W. KOENIG,

                Plaintiff - Appellant,

          v.

WEXFORD HEALTH SOURCES, INC.; COLIN OTTEY; AVA JOUBERT-CURTIS;
GREG FLURY; UNKNOWN TRIAGE NURSES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Senior District Judge.
(1:13-cv-03599-JFM)


Submitted:   June 25, 2015                 Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce W. Koenig, Appellant Pro Se.     Gina Marie Smith, MEYERS,
RODBELL & ROSENBAUM, PA, Riverdale, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bruce W. Koenig appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2012) complaint.          We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.            Koenig v. Wexford

Health Sources, Inc., No. 1:13-cv-03599-JFM (D. Md. Dec. 30, 2014).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2